PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,208,468
Issued: December 28, 2021
Application No. 15/998,913
Filed: 16 Aug 2018
For: Methods and Compositions for Treating Melanoma

: PATENT TERM ADJUSTMENT/
: NOTICE OF INTENT TO ISSUE
: CERTIFICATE OF CORRECTION
:
:
:


This decision is in response to the application for patent term adjustment under 37 CFR 1.705(b), filed February 25, 2022, requesting that the patent term adjustment be increased from zero days to 265 days.

The Office has re-determined the PTA to be 191 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).
Relevant Procedural History
	
On December 28, 2021, this patent issued with a patent term adjustment determination of zero days. On February 25, 2022, patentee filed an application for patent term adjustment seeking an adjustment of the determination to 265 days.

Decision

The redetermination of patent term adjustment calculation indicates that the patent is entitled to an overall adjustment of 191 days.

Applicant and the Office are in agreement with respect to the “A” delay under 35 USC 154(b)(1)(A). As argued, the application is entitled to an adjustment of 267 pursuant to 37 CFR 1.702(a)(2). In accordance with 37 CFR 1.703(a)(2), the adjustment commenced April 28, 2020, the day after the date that is four months after the date that a reply to the restriction requirement was mailed, and ended January 19, 2021, the date that the non-final Office action was mailed.

Accordingly, the period of “A” delay totals 267 days.

Patentee and the Office are in agreement with respect to the “B” delay under 35 USC 154(b)(1)(B)(i) which totals 130 days.

Patentee and the Office are in agreement with respect to the “C” delay under 35 USC 154(b)(1)(C) which totals zero days.

Patentee and the Office are in agreement with respect to the amount of overlap under 35 USC 154(b)(2)(A) which totals zero days.

Patentee and the Office are not in disagreement with the applicant delay assessed pursuant to 37 CFR 1.704. The reduction of 56 days and the reduction of 73 days assessed pursuant to 37 CFR 1.704(b) are not under dispute.

The patent term adjustment is subject to an additional reduction of 68 days pursuant to 37 CFR 1.704(c)(8) in connection with the supplemental reply (Information Disclosure Statement) filed March 4, 2020. The reduction commenced December 28, 2019, the day after the initial reply was filed, and ended March 4, 2020, the date that the supplemental reply (Information Disclosure Statement) was filed.

The reduction of five days assessed in connection with the post-allowance submission (copies of foreign references) filed on August 25, 2021 has been recalculated. The patent term adjustment is subject to a reduction of nine days in connection with the post-allowance submission filed August 25, 2021. Pursuant to 37 CFR 1.704(c)(10), the reduction commenced on August 17, 2021, the day after the date that the Notice of Allowance was mailed, and ended August 25, 2021, the date that the supplemental reply (copies of foreign references) was filed.

Accordingly, the patent term adjustment is subject to a total reduction of 206 days due to applicant delays under 37 CFR 1.704 (56 days + 73 days + 68 days + 9 days).

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
267 + 130 + 0 – 0 – 206 = 191

Patentee’s Calculation

267 + 130 + 0 – 0 – 132 = 265

Conclusion

Patentee is entitled to PTA of 191 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 267 + 130 + 0 – 0 – 206 = 191 days.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two-month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 191 days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Adviser
Office of Petitions

Enclosure:	Draft Certificate of Correction
		Copy of PTA Printout


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  11,208,468
		DATED            :  December 28, 2021
		INVENTOR(S) :  Somasundaram, et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 0 days

      Delete the phrase “by 0 days” and insert – by 191 days--